Citation Nr: 1719147	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  08-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for multiple sebaceous cysts.

2.  Entitlement to service connection for a rash on the face.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for a bilateral foot disability. 

5.  Entitlement to service connection for dental extractions for compensation purposes.


REPRESENTATION

Appellant represented by:	Carl S. Pittman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July to September 1987 and on active duty from April 1988 to January 1992 and from March 2005 to June 2006.  He also had additional periods of National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for a dental condition, a respiratory disability, a bilateral foot disability, and rashes on the face, and granted service connection for multiple sebaceous cysts of the face and head, assigning a noncompensable (0 percent) rating, effective from June 15, 2006, the day following his discharge from active service.  See September 2007 Rating Decision.  The Veteran disagreed with the denial of service connection for a dental condition, a respiratory disability, a bilateral foot disability, and rashes on the face, as well as the initial noncompensable rating assigned his facial cysts.  See November 2007 Notice of Disagreement.  An August 2008 Statement of the Case continued to deny the claims, and the Veteran perfected his appeal in October 2008.  See October 2008 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).

In a July 2013 rating decision, the RO granted service connection for scars of the left post auricular and right jawline, status post excision of cysts.  See July 2013 Rating Decision.  The RO assigned a 10 percent evaluation based on one painful scar of the head, face and neck (the right jawline scar), effective from June 15, 2006.  See id.  The RO also assigned a separate noncompensable evaluation based on zero characteristics of disfigurement, also effective from June 15, 2006.  See id.  However, the Board notes that the Veteran did not file a notice of disagreement or otherwise appeal the July 2013 grant of these separate evaluations.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (reflecting that "downstream" issues, such as the compensation level and the effective date assigned for a service-connected disability, must be separately appealed); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). 

A supplemental statement of the case (SSOC) dated in August 2013 continued to deny service connection for a dental condition, a respiratory disability, a bilateral foot disability, and rashes on the face, and continued the noncompensable evaluation initially assigned his service connected facial cysts.  See August 2013 SSOC.  

In April 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who has since left the Board; a transcript of that hearing is of record.  Subsequently, the Board remanded the case for additional development in August 2014, including to obtain the Veteran's service treatment records from the Alabama National Guard, to obtain additional relevant private and VA treatment records, and to provide him with VA examinations of his bilateral feet and skin condition.  

In a September 2016 rating decision, the RO increased the initial evaluation of the Veteran's service-connected multiple sebaceous cysts of the face and head to 10 percent, effective from June 15, 2006.  See September 2016 Rating Decision Narrative & Codesheet.  The RO additionally increased the initial noncompensable rating previously assigned the scars of the left post auricular and right jawline based on zero characteristics of disfigurement, granting an initial 10 percent rating and recharacterizing the service connected condition as hypopigmented scarring of the eyes.  See id. (classifying the decision as a grant of "[s]ervice connection for Hypopigmented scarring of the eyes (previously rated as . . . scarring left post auricular and right jawline post surgery)").  The September 2016 rating decision also confirmed and continued the 10 percent evaluation assigned the painful right jawline scar.  See id.  

The Board notes that the Veteran did not separately appeal ratings assigned to his facial scarring.  See Grantham, 114 F. 3d at 1158 (Fed. Cir. 1997); Dofflemeyer, 2 Vet. App. at 279-80.  Nevertheless, as concerning the increased initial 10 percent evaluation assigned the Veteran's service-connected multiple sebaceous cysts of the face and head, because the September 2016 rating decision does not represent a full grant of the benefits sought on appeal as concerning this issue, the Veteran's claim for a higher initial rating for his sebaceous cysts remains pending.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Accordingly, in light of the foregoing, the issues currently before the Board are as reflected on the title page.

The Board additionally notes that the Veteran was previously represented by Larry Knopf, Esq. (as reflected in a previously filed VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In April 2014, the Veteran filed a VA Form 21-22a appointing Carl S. Pittman, Esq. (of Larry Knopf Attorneys, P.C.) his representative without limitation.  See 38 C.F.R. § 14.631 (2016).  The Board recognizes the change in representation.

Finally, the previous August 2014 Board decision noted that that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See August 2014 Board Decision.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995); Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Accordingly, because the issue of entitlement to service connection for dental extractions for VA outpatient treatment purposes had been raised by the Veteran when he filed his service connection claim for dental extractions but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board referred the claim for service connection for a dental disorder for purposes of VA outpatient dental treatment to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).  Despite this, it does not appear than action has, as yet, been taken as concerning this claim. Accordingly, the claim for service connection for a dental disorder, for purposes of VA outpatient dental treatment, is referred to the AOJ for additional referral to the appropriate VA Medical Center (VAMC).  See id.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran testified regarding the above-listed issues at an April 2014 Board videoconference hearing before a VLJ who is no longer employed by the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  See 38 C.F.R. § 20.707 (2016).  The Veteran was thus given an opportunity to request another hearing before a different VLJ.  In May 2017, the Veteran responded that he wished to appear at a new videoconference hearing.  See May 2017 Hearing Request.  Thus, a remand is required to provide him an opportunity to testify at a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before the Board.  Notice of the hearing must be sent to the Veteran and his representative at their current addresses, and copies of the notice informing the Veteran and his representative of the date, time, and location of that hearing must be associated with the claims folder.


2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




